[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT            FILED
                       ________________________ U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                             No. 06-11176                       AUGUST 14, 2006
                         Non-Argument Calendar                 THOMAS K. KAHN
                                                                   CLERK
                       ________________________

                           BIA No. A79-034-548

MOHAMMED SAFAD-HAMADE,


                                                                Petitioner,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                Respondent.


                       ________________________

                   Petition for Review of a Decision of the
                        Board of Immigration Appeals
                        _________________________

                              (August 14, 2006)

Before CARNES, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

     Mohammed Safad-Hamade petitions for review of the Board of Immigration
Appeals’s (“BIA”) summary affirmance of the Immigration Judge’s (“IJ”) order of

removability. We conclude that the IJ’s adverse credibility determination is

supported by substantial evidence given the inconsistencies between Safad-

Hamade’s interview and testimony. Therefore, we deny the petition.

                                     I. Background

       Safad-Hamade, a native and citizen of Syria, entered the United States near

Eagle Pass, Texas, without being admitted or paroled, and the Immigration and

Naturalization Service (“INS”)1 issued a notice to appear, charging him with

removability under INA § 212(a)(6)(A)(i).

       According to the INS report completed at the time Safad-Hamade was

stopped, Border Patrol at Eagle Pass caught Safad-Hamade and numerous others as

they crossed the Rio Grande from Mexico into the United States. During an

interview, Safad-Hamade told authorities that he had a Syrian passport, but it was

not with him. Instead, he had a British passport in another name with his

photograph substituted. He denied any political affiliation or ever being arrested

by the police and stated that he came to the United States for “unauthorized” work

for his uncle. Additionally, INS found Safad-Hamade in possession of

photographs that the Department of Justice believed were part of a Covert

       1
         On November 25, 2002, President Bush signed into law the Homeland Security Act of
2002, Pub. L. No. 107-296, Stat. 2125. The Act created a new Department of Homeland
Security, abolished the INS, and transferred the INS’s functions to the new department.
                                                 2
Intelligence Collection Technique to identify potential targets.

      Safad-Hamade applied for asylum, withholding of removal, and relief under

the UN Convention Against Torture and Other Cruel, Inhuman, or Degrading

Treatment or Punishment (“CAT”) claiming that he had been persecuted in Syria

based on his nationality, social group, and membership in a political party.

According to the application, Safad-Hamade was of Kurdish ancestry and his

father and grandparents lost their citizenship and were “stateless.” He noted that

Kurds in Syria were mistreated and denied rights. He explained that he had

participated in organizing meetings for the Kurdish Democratic Party (“KDP”),

and on two occasions in 2000 and 2001, he was taken into custody while

distributing materials for the KDP. The first time, he was detained for two hours

and warned to cease his activities or he would be jailed. He stopped participating

for a short time but ultimately resumed his activities. After that, he was taken into

custody again and detained for three hours, verbally and physically abused, and

threatened with jail. He feared he would be jailed if he returned to Syria.

      At a hearing before an IJ, Safad-Hamade conceded his removability. He

then testified as follows: He was born in 1973 in Halip, Syria, to a Syrian Arab

mother and a Kurdish father. In Syria, children take their father’s nationality. At

the suggestion of some friends, he became interested in Kurdish rights while in

high school. After high school, he entered the army and served for about two and
                                           3
one-half years. Following his service, he became involved in the KDP because he

wanted to advocate for equality and civil rights for Kurds. His participation in the

party did not involve any violence; he distributed materials, organized meetings,

and recruited new members.

      In 2000, while distributing materials for the KDP, he was taken into custody

by the state secret service and detained for about two hours. He was warned that if

he continued his activities, he would be jailed. He was released only after he

promised to cease his activities. After a few months of decreased involvement,

Safad-Hamade returned to a more active role in the KDP. In 2001, the state secret

service seized him from his home, twisted his arm behind his back, twisted his

head, and pushed him into a car. During a subsequent three-hour detention and

interrogation, he was physically and verbally abused. After he promised to stop his

activities, he was released but was warned that he would go to jail forever if he

continued in the KDP. Safad-Hamade then decided to leave Syria.

      Because he is of Kurdish nationality, he could not hold a passport but was

able to obtain a legitimate passport after his father bribed an official. He then

traveled to Honduras via Spain, Miami, and El Salvador, and entered Honduras on

a visitor’s visa. He did not seek asylum in any of the countries through which he

traveled. In Honduras, he met an Arab man who introduced him to a smuggler and

was taken to Guatemala, where the smuggler gave him a British passport in another
                                           4
name but with his photograph substituted. From Guatemala, he entered Mexico

and crossed the border into the United States. He did not want to use his Syrian

passport to gain entry into the United States because he believed that he would be

deported immediately. He feared he would be jailed if he returned to Syria because

his family had informed him that the authorities had been looking for him. Since

his departure from Syria, Safad-Hamade had not been involved with any Kurdish

causes.

      On cross-examination, Safad-Hamade stated that when he was interviewed

by INS officials upon arrival, he did not tell them that he was a member of the

KDP because he thought he would be deported. He also explained that he said he

had never been arrested by police because the police are different from the state

secret service by whom he was detained. He conceded that he never mentioned his

Kurdish background or that he wanted asylum but explained that he was frightened

and told officials instead that he was in the United States to work for his uncle. As

for the photographs, Safad-Hamade claimed that the smuggler told him to take

photographs to show he was a tourist.

      In support of his claim, Safad-Hamade presented the testimony of

Mohammed Barazy, a Syrian Kurd, concerning the treatment Kurds received in

Syria. Barazy, a U.S. citizen by marriage, stated that, based on his first-hand

knowledge, Syria treated Kurds poorly, denying many of them citizenship,
                                          5
property rights, and civil rights and access to education, passports, or

identification. Kurds had difficulty obtaining food and could be jailed or exiled for

voicing their objections. Some were beaten and tortured. Nevertheless, Barazy

testified that he did not know Safad-Hamade and could not testify about the

treatment Safad-Hamade had received in Syria. Safad-Hamade also supported his

claim with: (1) a letter from the KDP confirming his membership and stating that

he faced jail or death if he returned to Syria; (2) the U.S. Department of State

Country Report for Syria; and (3) several articles, including some from Amnesty

International, about the treatment of Kurds in Syria. The Country Report and

articles confirmed that Kurds in Syria were commonly discriminated against,

detained by authorities, and denied citizenship, property rights, access to Kurdish

language and cultural expression, education, identification, and the right to vote or

travel. Safad-Hamade also provided several documents to establish his identity

and Kurdish background.

      The IJ adjudicated Safad-Hamade removable and denied asylum,

withholding of removal, and relief under CAT. Specifically, the IJ found that

Safad-Hamade lacked credibility and had not established his identity. The IJ noted

inconsistencies with the documents Safad-Hamade provided to prove his identity

and Kurdish background. The IJ also noted the inconsistencies in the information

given at the INS interview and at the hearing, particularly that Safad-Hamade did
                                           6
not tell the INS officials that he was Kurdish or that he sought asylum. Moreover,

the IJ pointed to Safad-Hamade’s failure to provide more than basic information

about the KDP, of which he alleged he was an active member. Alternatively, the IJ

held that even if Safad-Hamade were credible, he failed to establish past

persecution or a well-founded fear of future persecution.

       Safad-Hamade appealed to the BIA, disputing the adverse credibility

determination and the denial of relief. The BIA summarily affirmed.

                                II. Standard of Review

       When the BIA adopts the IJ’s decision, we review the IJ’s decision.

Chacon-Botero v. U.S. Attorney Gen., 427 F.3d 954, 956 (11th Cir. 2005). To the

extent that the IJ based his decision on a legal determination, we review the

decision de novo. Ruiz v. U.S. Attorney Gen., 440 F.3d 1247, 1254 (11th Cir.

2006). We review the IJ’s factual determinations under the substantial evidence

test and “must affirm the [IJ’s] decision if it is supported by reasonable,

substantial, and probative evidence on the record as a whole.” Al Najjar v.

Ashcroft, 257 F.3d 1262, 1283-84 (11th Cir. 2001). We review the evidence in the

light most favorable to the IJ’s decision and “reverse[] only when the record

compels a reversal.”2 Ruiz, 440 F.3d at 1255 (quoting Adefemi v. Ashcroft, 386

       2
         Because Safad-Hamade’s case began before passage of the REAL ID Act, the new rules
regarding credibility and corroborating evidence do not apply to his review. REAL ID Act
§ 101(e), (h)(3).
                                                7
F.3d 1022, 1027 (11th Cir. 2004) (en banc), cert. denied, 544 U.S. 1035 (2005)).

       The Attorney General or the Secretary of the Department of Homeland

Security has the discretion to grant asylum if an alien meets the INA’s definition of

“refugee.” INA § 208(b)(1), 8 U.S.C. § 1158(b)(1). The INA defines “refugee”:

              [A]ny person who is outside any country of such
              person’s nationality . . . and who is unable or unwilling to
              return to, and is unable or unwilling to avail himself or
              herself of the protection of, that country because of
              persecution or a well-founded fear of persecution on
              account of race, religion, nationality, membership in a
              particular social group, or political opinion.

8 U.S.C. § 1101(a)(42)(A). The asylum applicant bears the burden of proving

refugee status. Al Najjar, 257 F.3d at 1284. To meet this burden, the alien must,

with specific and credible evidence, establish (1) past persecution on account of a

statutorily listed factor, or (2) a “well-founded fear” that the statutorily listed factor

will cause such future persecution. Id. at 1287; 8 C.F.R. § 208.13(a), (b). If the

alien establishes past persecution, he is presumed to have a well-founded fear of

future persecution, but the government can rebut the presumption. D-Muhumed v.

U.S. Attorney Gen., 388 F.3d 814, 818 (11th Cir. 2004) (citing 8 C.F.R.

§ 208.13(b)(1)(i), (ii)). If he cannot show past persecution, the petitioner must

demonstrate a well-founded fear of future persecution that is both subjectively

genuine and objectively reasonable. Ruiz, 440 F.3d at 1257.

       If an alien’s testimony is credible, it may be sufficient, without
                                             8
corroboration, to satisfy his burden of proof in establishing his eligibility for relief

from removal. Forgue v. U.S. Attorney Gen., 401 F.3d 1282, 1287 (11th Cir.

2005); 8 C.F.R. §§ 208.13(a), 208.16(b).3 In contrast, an IJ’s denial of asylum

relief can be supported solely by an adverse credibility determination, especially if

the alien fails to produce corroborating evidence. Forgue, 401 F.3d at 1287. If,

however, the applicant produces other evidence of persecution, the IJ must

consider that evidence, and should not rely solely on an adverse credibility

determination. Id. If the IJ determines that the alien lacks credibility, the IJ must

offer specific, cogent reasons for the finding; the burden then shifts to the alien to

show that the IJ’s credibility decision was not supported by “specific, cogent

reasons” or was not based on substantial evidence. Id.

       “Indications of reliable testimony include consistency on direct examination,

consistency with the written application, and the absence of embellishments.”

Ruiz, 440 F.3d at 1255. An adverse credibility finding must go to the heart of the

claim and not be based on minor discrepancies, inconsistencies, and omissions.

Lui v. U.S. Attorney Gen., 156 F. App’x 270, 273 (11th Cir. 2005) (unpublished

opinion) (citing Gao v. Ashcroft, 299 F.3d 266, 272 (3d Cir. 2002); Akinmade v.

INS, 196 F.3d 951, 954 (9th Cir. 1999)). A single inconsistency may be sufficient



       3
        “However, the weaker the applicant’s testimony, the greater the need for corroborative
evidence.” In re Y-B, 21 I. & N. Dec. 1136, 1139 (BIA 1998).
                                               9
to support an adverse credibility finding if the inconsistency relates to the alien’s

basis for his fear and goes to the heart of his asylum claim. Id. (citing Chebchoub

v. INS, 257 F.3d 1038, 1043 (9th Cir. 2001)).

      On appeal, Safad-Hamade challenges the IJ’s adverse credibility

determination, contending that the INS interview was incomplete and inconsistent

but that his answers and information were consistent. He also accuses the IJ of

misstating the testimony and State Department reports and improperly using one of

his forms of identification, a voter registration card, against him. Thus, he

contends that the IJ erred in finding that he lacked credibility.

      Here, the IJ gave specific and cogent reasons for the adverse credibility

determination. Safad-Hamade cannot show error, much less that the record

compels the conclusion that the IJ erred. The records show several inconsistencies

between Safad-Hamade’s testimony and the information he provided to INS

officials during his interview. For example, Safad-Hamade’s reasons for coming

to the United States were inconsistent. At the interview, he did not tell INS

officials that he was Kurdish, that he was politically active, or that he had been

harassed and interrogated based on his political activities. These contentions filled

his testimony and application. In fact, during his interview, Safad-Hamade denied

ever having been arrested by the police. Although he tried to differentiate the state

secret service from the police, his denial that he had been arrested supports the IJ’s
                                           10
finding of inconsistencies. These inconsistencies go to the heart of his asylum

claim because the basis for his claim is that as a Kurd in Syria, he is denied basic

rights and threatened with jail and abuse, especially because of his involvement

with KDP.4

       Because substantial evidence supports the IJ’s adverse credibility

determination, we conclude that the record does not compel reversal. Therefore,

we deny Safad-Hamade’s petition.

PETITION DENIED.




       4
          Because we conclude that the inconsistencies between the information provided at the
interview and at the hearing support the IJ’s adverse credibility determination, we do not address
the IJ’s credibility determinations about the documents Safad-Hamade provided to establish his
identity and Kurdish background or the IJ’s alternative findings that Safad-Hamade failed to
establish past persecution or a well-founded fear of future persecution.
                                                 11